LETTS, Judge.
The issues warranting discussion concern the defendant’s sentence. The trial court sentenced the defendant to two three year mandatory-minimum sentences. Pursuant to section 775.087(2), Florida Statutes (1991), consecutive mandatory-minimum sentences may not be imposed for offenses arising out of a single criminal episode. Palmer v. State, 438 So.2d 1 (Fla.1983). We, therefore, vacate that portion of the sentence for the aggravated battery which requires the defendant to serve a three year mandatory-minimum term consecutively with the three year mandatory-minimum imposed for the robbery. Moreover, the trial court should strike from the probation order the requirement that the defendant obtain his G.E.D. as a probation condition because, in fact, he had already graduated from high school.
In all other respects, we affirm.
*1289AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
GLICKSTEIN, C.J., and GUNTHER, JJ., concur.